Citation Nr: 0921172	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 18, 1969 to 
April 11, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran had a left ankle injury and defect prior to 
entering service and it did not worsen during his period of 
active service.

2.  The Veteran's currently diagnosed left ankle disability 
is not attributable to service.  


CONCLUSION OF LAW

1.  A left ankle defect, infirmity, or disorder clearly and 
unmistakably preexisted service and was not aggravated by 
service, and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2008).

2.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101, 1110, 1111, 1153 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and, (3) that the claimant is expected to 
provide.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of his claim for service connection, the RO 
informed the Veteran of the information necessary to 
substantiate his claims for service connection in July 2006.  
At that time, he was informed of the evidence VA would seek 
on his behalf and the evidence he was expected to provide.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  Since the Board has 
concluded that the preponderance of the evidence is against 
his claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson.  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The Veteran has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with his claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard 
to the Veteran's claim, the RO requested a VA opinion, 
provided in December 2007, to obtain an opinion as to whether 
his pre-existing left ankle disorder was permanently worsened 
as a result of his period of active service.  The VA opinion 
is thorough, supported by the record, and is adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Veteran is not competent to assess whether his left ankle 
disability permanently worsened in severity during service as 
this involves a complex medical assessment.  See Jandreau; 
see also Woehlaert.  Thus, the Veteran's lay assertions are 
not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that the Veteran's 
entrance examination noted that his lower extremities and 
feet were normal.  See Report of Medical Examination March 
18, 1969.  Shortly thereafter, the service treatment records 
noted a significant disorder resulting from a prior injury.  
See service treatment report, March 29, 1969.  The diagnosis 
was a distorted distal fibula with a valgus deformity, 
several bony spurs, a narrowing of the joint space, and post-
traumatic arthritis resulting from a left ankle fracture.  
See service treatment report, March 29, 1969.  

According to a Medical Board report, the Veteran's left ankle 
disability existed prior to entry into service.  The Veteran 
related that prior to service, he broke his ankle five years 
before in a horse riding accident.  He was placed in a cast 
for 8 weeks.  Since that time, he had experienced pain on 
prolonged standing or walking.  The Medical Board noted that 
current diagnosis and determined that the Veteran did not 
meet the minimum standards for enlistment or induction, that 
he was unfit for further naval service by reason of physical 
disability, and that the physical disability was neither 
incurred in nor aggravated by a period of active service.  
The Veteran was thereafter separated from service.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a left ankle disability on objective 
examination at entrance.  The examination was negative.  
Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit Court of Appeals for the 
Federal Circuit (Federal Circuit) explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  The medical opinion documented in 
the service treatment records are, therefore, probative of 
the etiology of the left ankle injury and defect.  

In this case, the service treatment records recorded a 
history of a preservice left ankle injury, as admitted by the 
Veteran at that time.  

The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of the veteran's own admission of a preservice 
history of medical problems during inservice clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board finds that the medical records and the veteran's 
statements are competent evidence that a left ankle injury 
and defect clearly and unmistakably preexisted service.  See 
Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a left ankle injury and defect 
existed prior to service entrance.  However, VAOPGCPREC 3-03 
(July 16, 2003), has established that there are two steps to 
rebut the presumption of soundness at entry.  First, there 
must be clear and unmistakable evidence that a left ankle 
injury and defect preexisted service.  Second, there must be 
clear and unmistakable evidence that left ankle injury and 
defect was not aggravated during service.  If both prongs are 
not met, the presumption of soundness at entry is not 
rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting left ankle injury and 
defect was not aggravated by service.  The record shows that 
the Veteran was in service for only weeks when his 
preexisting left ankle injury and defect was discovered.  He 
was thereafter separated for that reason.  According to the 
Medical Board report, the Veteran's left ankle disability 
existed prior to entry into service and was not aggravated 
therein.  The Medical Board noted the current diagnosis and 
determined that the Veteran did not meet the minimum 
standards for enlistment or induction, that he was unfit for 
further naval service by reason of physical disability, and 
that the physical disability was neither incurred in nor 
aggravated by a period of active service.  The Veteran was 
thereafter separated from service.  

In December 2007, a VA examiner determined that upon a review 
of the records, that the Veteran's left ankle injury/defect 
was not permanently aggravated beyond its natural course or 
progression during service.  Following a review of the 
Veteran's medical records, to include his service treatment 
records and Medical Board findings, the examiner stated that 
it was clear, from a review of the evidence of record, that 
this Veteran had a significant left ankle injury prior to 
entering military duty with residuals which precluded his 
ability to perform the duties required of active military 
service.  It was further noted that the Veteran was subjected 
to performing full duties of active military duty for a 
period of only nine days without evidence of any injury, 
event, or trauma to the left ankle.  Thus, the examiner 
opined that the Veteran's left ankle condition was not 
permanently aggravated beyond its natural course or 
progression by active military duty.  The examiner 
extensively discussed the inservice records.  The Board 
attaches significant probative value to this opinion, as it 
is well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  This opinion is uncontradicted by competent 
evidence.  

To the extent that the Veteran contends otherwise, he is not 
competent to make a complex medical assessment.  See 
Woehlaert; see also Jandreau, see also Barr.  Neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Board therefore finds that there was no aggravation of 
the preexisting left ankle injury and defect.  The Board's 
finding that the preservice left ankle injury and defect did 
not undergo an increase in severity during service.

The Board finds that there is clear and unmistakable evidence 
that the preexisting left ankle injury and defect was not 
aggravated by service.  Accordingly, because there is clear 
and unmistakable evidence that the left ankle injury and 
defect preexisted service and clear and unmistakable evidence 
that it was not aggravated during service, the presumption of 
soundness is rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting left ankle 
injury/defect was aggravated in service, the Board finds that 
there is no competent medical evidence that such disorder 
worsened in service.  The Board relies on the evidence as 
outlined above to support this determination.  Further, since 
there is clear and unmistakable evidence that pre-existing 
left ankle injury and defect at issue was not aggravated 
during service for the purpose of rebutting the presumption 
of soundness (38 U.S.C.A. § 1111), it necessarily follows 
that such disorder was not, in fact, aggravated during 
service (38 U.S.C.A. § 1110).  The Board has found by clear 
and unmistakable evidence that the Veteran's left ankle 
injury/defect was not aggravated by service in order to rebut 
the presumption of soundness.  VA's General Counsel found 
that such a finding would necessarily be sufficient to rebut 
the presumption of aggravation under 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).

The Board further finds that the currently diagnosed left 
ankle disability is not otherwise attributable to service as 
there is no probative competent medical evidence establishing 
a nexus between current diagnoses and service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left ankle disability 
is denied.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
whether the Veteran has a current depressive disorder, to 
include anxiety and a chronic adjustment disorder, that was 
incurred as a result the Veteran's period of active service.

At the time of the September 2006 rating decision that denied 
service connection for depression, a diagnosis of depression 
was not contained within the Veteran's record.  However, 
following certification of the Veteran's appeal to the Board, 
the Veteran submitted new evidence noting a diagnosis of a 
pain disorder associated with both psychological factors and 
general medical condition, and chronic adjustment disorder 
with anxiety and depression.  While the examination report 
referenced the Veteran's discharge from active duty, the 
event to which he has attributed his depression, an opinion 
as to the etiology of the Veteran's disorder was not 
provided.  See psychological report, January 26, 2009.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  On remand, the Veteran 
must be afforded a VA psychiatric examination to assess the 
etiology of any current psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  After examination 
and review of the claims folder, the 
examiner should address the following:
a)	Identify all psychiatric 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) originated 
during the Veteran's period of 
active service or is otherwise 
related to his period of active 
service.  
The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/his report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The claim should then be 
readjudicated.  If  the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


